Exhibit 10.8

WESTLAKE CHEMICAL PARTNERS LP

LONG-TERM INCENTIVE PLAN

Section 1. Purpose of the Plan. The Westlake Chemical Partners LP Long-Term
Incentive Plan (the “Plan”) has been adopted by Westlake Chemical Partners GP
LLC, a Delaware limited liability company (the “General Partner”), the general
partner of Westlake Chemical Partners LP, a Delaware limited partnership (the
“Partnership”). The Plan is intended to promote the interests of the Partnership
and its Affiliates by providing to Employees, Consultants and Directors
incentive compensation awards denominated in or based on Units to encourage
superior performance. The Plan is also intended to enhance the ability of the
General Partner, the Partnership and their respective Affiliates to attract and
retain the services of individuals who are essential for the growth and
profitability of the Partnership and to encourage such individuals to devote
their best efforts to advancing the business of the Partnership and its
Affiliates.

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(b) “ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation – Stock Compensation, or any successor accounting standard.

(c) “Award” means an Option, Restricted Unit, Phantom Unit, DER, Unit
Appreciation Right, Other Unit-Based Award or Unit Award granted under the Plan.

(d) “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.

(e) “Board” means the board of directors of the General Partner.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Board or such committee of, and appointed by, the
Board to administer the Plan; provided, however, that in the absence of the
Board’s appointment of a committee to administer the Plan, the Compensation
Committee of the Board shall serve as the Committee.

(h) “Consultant” means an individual, other than a Director or Employee, who
renders bona fide consulting or advisory services to the General Partner, the
Partnership or any of their respective Affiliates.

(i) “DER” means a distribution equivalent right representing a contingent right
to receive an amount in cash, Units, Restricted Units and/or Phantom Units, as
determined by the Committee in its sole discretion, equal in value to the
distributions made by the Partnership with respect to a Unit during the period
such Award is outstanding.



--------------------------------------------------------------------------------

(j) “Director” means a member of the Board who is not an Employee.

(k) “Employee” means an employee of the General Partner, the Partnership or any
of their respective Affiliates.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Fair Market Value” means, as of any given date, (i) if the Units are traded
on a national securities exchange on such date, the closing sales price of a
Unit on such date during normal trading hours (or, if there are no reported
sales on such date, on the last date prior to such date on which there were
reported sales) on the New York Stock Exchange or, if the Units are not
then-listed on such exchange, on any other national securities exchange on which
the Units are listed or on an inter-dealer quotation system, in any case, as
reported in such source as the Committee shall select or (ii) if there is no
regular public trading market for the Units at the time a determination of fair
market value is required to be made hereunder, the amount determined in good
faith by the Committee and, to the extent applicable, in compliance with the
requirements of Section 409A, to be the fair market value of a Unit as of such
date.

(n) “Option” means an option to purchase Units granted pursuant to Section 6(a)
of the Plan.

(o) “Other Unit-Based Award” means an Award granted pursuant to Section 6(e) of
the Plan.

(p) “Participant” means an Employee, Consultant or Director granted an Award
under the Plan.

(q) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

(r) “Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit (or such greater or
lesser number of Units as may be provided pursuant to the applicable Award
Agreement), an amount of cash equal to the Fair Market Value of a Unit (or such
greater or lesser number of Units as may be provided pursuant to the applicable
Award Agreement) or a combination thereof, as determined by the Committee in its
discretion and as provided in the applicable Award Agreement.

(s) “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3.

(t) “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award or Unit remains subject to
restrictions established by the Committee, including, without limitation, a
period during which an Award or Unit is subject to forfeiture or restrictions on
transfer, or is not yet exercisable by or payable to the Participant, as the
case may be. As the context requires, the word “vest” and its derivatives refers
to the lapse of some or all, as the case may be, of the restrictions imposed
during such Restricted Period.

 

2



--------------------------------------------------------------------------------

(u) “Restricted Unit” means a Unit granted pursuant to Section 6(b) of the Plan
that is subject to a Restricted Period.

(v) “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.

(w) “SEC” means the Securities and Exchange Commission, or any successor
thereto.

(x) “Section 409A” means Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including,
without limitation, any such regulations or guidance that may be amended or
issued after the effective date of the Plan.

(y) “UDR” means a distribution made by the Partnership with respect to a
Restricted Unit.

(z) “Unit” means a common unit of the Partnership.

(aa) “Unit Appreciation Right” or “UAR” means an Award that, upon exercise,
entitles the holder to receive the excess of the Fair Market Value of a Unit on
the exercise date of the UAR over the exercise price established for such UAR.
Such excess may be paid in cash and/or in Units as determined by the Committee
in its discretion and as provided in the applicable Award Agreement.

(bb) “Unit Award” means an Award granted pursuant to Section 6(d) of the Plan.

Section 3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
subject to Section 3(b); provided, however, that in the event that the Board is
not also serving as the Committee, the Board, in its sole discretion, may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan. The governance of the Committee shall be subject to
the charter, if any, of the Committee as approved by the Board. Subject to the
following and applicable law, the Committee, in its sole discretion, may
delegate any or all of its powers and duties under the Plan, including the power
to grant Awards under the Plan, to the Chief Executive Officer of the General
Partner, subject to such limitations on such delegated powers and duties as the
Committee may impose, if any. Upon any such delegation all references in the
Plan to the “Committee”, other than in Section 7, shall be deemed to include the
Chief Executive Officer; provided, however, that such delegation shall not limit
the Chief Executive Officer’s right to receive Awards under the Plan.
Notwithstanding the foregoing, the Chief Executive Officer may not grant Awards
to, or take any action with respect to any Award previously granted to, a person
who is then an officer subject to Rule 16b-3 or a member of the Board. Subject
to the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Units to be covered by Awards; (iv) determine the
terms and conditions of any Award, consistent with the terms of the Plan,

 

3



--------------------------------------------------------------------------------

which terms may include any provision regarding the acceleration of vesting or
waiver of forfeiture restrictions or any other condition or limitation regarding
an Award, based on such factors as the Committee shall determine, in its sole
discretion; (v) determine whether, to what extent, and under what circumstances
Awards may be vested, settled, exercised, canceled, or forfeited; (vi) interpret
and administer the Plan and any instrument or agreement relating to an Award
made under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan, in any Award or in any
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the General Partner, the Partnership, any of their
respective Affiliates, any Participant, and any beneficiary of any Award.

(b) Authority of a Subcommittee of the Committee. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Partnership may be taken either
(i) by a subcommittee, designated by the Committee, composed solely of two or
more Qualified Members, (ii) by the Committee but with each such member who is
not a Qualified Member abstaining or recusing himself or herself from such
action; provided, however, that upon such abstention or recusal the Committee
remains composed solely of two or more Qualified Members, or (iii) by the full
Board. Such action, authorized by such a subcommittee, by the Committee upon the
abstention or recusal of such non-Qualified Member(s) or by the full Board,
shall be the action of the Committee for all purposes of the Plan.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the General Partner, the
Partnership or their respective Affiliates, the General Partner’s or the
Partnership’s legal counsel, independent auditors, consultants or any other
agents assisting in the administration of the Plan. Members of the Committee and
any officer or employee of the General Partner, the Partnership or any of their
respective Affiliates acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the fullest extent permitted
by law, be indemnified and held harmless by the General Partner with respect to
any such action or determination.

Section 4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Units that may be delivered with
respect to Awards under the Plan is 1,270,000. If any Award is forfeited,
cancelled, exercised, settled in cash or otherwise terminates or expires without
the actual delivery of Units pursuant to such Award (the grant of Restricted
Units is not a delivery of Units for this purpose unless and until the
Restricted Period for such Restricted Units lapses), or if any Units under an
Award are held back to cover the

 

4



--------------------------------------------------------------------------------

exercise price or tax withholding (including the withholding of Units with
respect to an Award of Restricted Units), then, in either such case, the Units
underlying such Awards that are so forfeited, cancelled, exercised, settled in
cash or that otherwise terminate or expire without the actual delivery of Units
and Units so held back shall be available to satisfy future Awards under the
Plan. There shall not be any limitation on the number of Awards that may be paid
in cash.

(b) Sources of Units Deliverable under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of (i) Units acquired in the open
market, (ii) Units acquired from the Partnership (including newly issued Units),
any Affiliate of the Partnership or any other Person or (iii) any combination of
the foregoing, as determined by the Committee in its discretion.

(c) Adjustments.

(i) Certain Restructurings. Upon the occurrence of any “equity restructuring”
event that could result in an additional compensation expense to the General
Partner or the Partnership pursuant to the provisions of ASC Topic 718 if
adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units (or other
securities or property) covered by each outstanding Award and the terms and
conditions, including the exercise price and performance criteria (if any), of
such Award to equitably reflect such event and shall adjust the number and type
of Units (or other securities or property) with respect to which Awards may be
granted under the Plan after such event. Upon the occurrence of any other
similar event that would not result in an accounting charge under ASC Topic 718
if the adjustment to Awards with respect to such event were subject to
discretionary action, the Committee shall have complete discretion to adjust
Awards and the number and type of Units (or other securities or property) with
respect to which Awards may be granted under the Plan in such manner as it deems
appropriate with respect to such other event. In the event the Committee makes
any adjustment pursuant to the foregoing provisions of this Section 4(c), the
Committee shall make a corresponding and proportionate adjustment with respect
to the maximum number of Units that may be delivered with respect to Awards
under the Plan as provided in Section 4(a) and the kind of Units or other
securities available for grant under the Plan.

(ii) Other Adjustments. Subject to, and without limiting the scope of, the
provisions of Section 4(c)(i), in the event that the Committee determines that
any distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
change of control, consolidation, split-up, spin-off, combination, repurchase,
or exchange of Units or other securities of the Partnership, issuance of
warrants or other rights to purchase Units or other securities of the
Partnership, or other similar transaction or event affects the Units such that
an adjustment is determined by the Committee, in its sole discretion, to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(A) the number and type of Units (or other securities or property) with respect
to which Awards may be granted, (B) the number and type of Units (or other
securities or property) subject to outstanding Awards, and (C) the grant or
exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number.
Further, upon the occurrence of any event

 

5



--------------------------------------------------------------------------------

described in the preceding sentence, the Committee, acting in its sole
discretion without the consent or approval of any holder, may effect one or more
of the following alternatives, which may vary among individual holders and which
may vary among Awards: (I) remove any applicable forfeiture restrictions on any
Award; (II) accelerate the time of exercisability or the time at which the
Restricted Period shall lapse to a specific date specified by the Committee;
(III) require the mandatory surrender to the General Partner or the Partnership
by selected holders of some or all of the outstanding Awards held by such
holders (irrespective of whether such Awards are then subject to a Restricted
Period or other restrictions pursuant to the Plan) as of a date specified by the
Committee, in which event the Committee shall thereupon cancel such Awards and
cause the General Partner, the Partnership or an Affiliate thereof to pay to
each holder an amount of cash per Unit equal to the per Unit value as determined
by the Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards less the exercise price, if any,
applicable to such Awards; provided, however, that to the extent the exercise
price of an Option or UAR exceeds such per Unit value as determined by the
Committee, no consideration will be paid with respect to that Award; (IV) cancel
Awards that remain subject to a Restricted Period as of a date specified by the
Committee without payment of any consideration to the Participant for such
Awards; or (V) make such adjustments to Awards then outstanding as the Committee
deems appropriate to reflect such event (including, without limitation, the
substitution of new awards for Awards); provided, however, that the Committee
may determine in its sole discretion that no adjustment is necessary to Awards
then outstanding.

Section 5. Eligibility. Any Employee, Consultant or Director shall be eligible
to be designated a Participant and receive an Award under the Plan.

Section 6. Awards.

(a) Options and UARs. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options and/or UARs shall be
granted, the number of Units to be covered by each Option or UAR, the exercise
price therefor, the Restricted Period and other conditions and limitations
applicable to the exercise of the Option or UAR, including the following terms
and conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit purchasable under an Option or
subject to a UAR shall be determined by the Committee at the time the Option or
UAR is granted but, except with respect to substitute Awards pursuant to
Section 6(f)(viii), may not be less than the Fair Market Value of a Unit as of
the date of grant of such Option or UAR.

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period, if any, with respect to an Option or UAR, which
may include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals and/or other events, and the method
or methods by which payment of the exercise price with respect to an Option or
UAR may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the General Partner, withholding Units
having a Fair Market Value on the exercise date equal to the relevant exercise
price from the Award, a “cashless-broker” exercise through procedures approved
by the General Partner, other securities or other property, a note (in a form
acceptable to the General Partner), or any combination of the foregoing methods.

 

6



--------------------------------------------------------------------------------

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with (or service to)
the General Partner and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding Options and UARs awarded to the Participant shall be automatically
forfeited on such termination.

(b) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the applicable Restricted Period,
the conditions under which the Restricted Units or Phantom Units may become
vested or forfeited and such other terms and conditions as the Committee may
establish with respect to such Awards, including whether DERs are granted with
respect to the Phantom Units.

(i) UDRs. To the extent determined by the Committee, in its discretion, the
Award Agreement for a grant of Restricted Units may provide that distributions
made by the Partnership with respect to the Restricted Units shall be subject to
the same forfeiture and other restrictions as the Restricted Unit and, if
restricted, such distributions shall be held, without interest, until the
Restricted Unit vests or is forfeited with the UDR being paid or forfeited at
the same time, as the case may be. Absent such a restriction on the UDRs in the
Award Agreement, UDRs shall be paid to the holder of the Restricted Unit without
restriction at the same time as cash distributions are paid by the Partnership
to its unitholders.

(ii) Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment with (or service
to) the General Partner and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
outstanding, unvested Restricted Units and Phantom Units awarded to the
Participant shall be automatically forfeited on such termination.

(iii) Lapse of Restrictions.

(A) Phantom Units. Unless otherwise provided in the applicable Award Agreement,
upon or as soon as reasonably practical following the vesting of each Phantom
Unit, subject to Section 8(b), the Participant shall be entitled to settlement
of such Phantom Unit and shall receive one Unit (or such greater or lesser
number of Units as may be provided pursuant to the applicable Award Agreement)
or an amount in cash equal to the Fair Market Value (for purposes of
this Section 6(b)(iii), as calculated on the last day of the Restricted Period)
of a Unit (or such greater or lesser number of Units as may be provided pursuant
to the applicable Award Agreement) or a combination thereof, as determined by
the Committee in its discretion and as provided in the applicable Award
Agreement.

(B) Restricted Units. Upon or as soon as reasonably practicable following the
vesting of each Restricted Unit, subject to Section 8(b), the Participant shall
be entitled to have the restrictions removed from his or her Unit certificate
(or book entry account, as applicable).

 

7



--------------------------------------------------------------------------------

(c) DERs. The Committee shall have the authority to determine the Employees,
Consultants and/or Directors to whom DERs are granted, whether such DERs are
tandem or separate Awards, whether such DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest),
any vesting restrictions and payment provisions applicable to the DERs, and such
other provisions or restrictions as determined by the Committee in its
discretion, all of which shall be specified in the applicable Award Agreements.
Distributions in respect of DERs shall be credited as of the distribution dates
during the period between the date an Award is granted to a Participant and the
date such Award vests, is exercised, is distributed or expires, as determined by
the Committee. Such DERs shall be converted to cash, Units, Restricted Units
and/or Phantom Units by such formula and at such time(s) and subject to such
limitations as may be determined by the Committee. Tandem DERs may be subject to
the same or different vesting restrictions as the underlying Award, or be
subject to such other provisions or restrictions as determined by the Committee
in its discretion. Notwithstanding the foregoing, DERs shall only be paid in a
manner that is either exempt from or in compliance with Section 409A.

(d) Unit Awards. Unit Awards may be granted under the Plan (i) to such
Employees, Consultants and/or Directors and in such amounts as the Committee, in
its discretion, may select and (ii) subject to such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.

(e) Other Unit-Based Awards. Other Unit-Based Awards may be granted under the
Plan to such Employees, Consultants and/or Directors as the Committee, in its
discretion, may select. An Other Unit-Based Award shall be an award denominated
or payable in, valued in or otherwise based on or related to Units, in whole or
in part. The Committee shall determine the terms and conditions of any Other
Unit-Based Award. An Other Unit-Based Award may be paid in cash, Units
(including Restricted Units) or any combination thereof as provided in the
applicable Award Agreement.

(f) Certain Provisions Applicable to Awards.

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the General Partner or any Affiliate of the General
Partner. Awards granted in addition to or in tandem with other Awards or awards
granted under any other plan of the General Partner, the Partnership or any of
their respective Affiliates may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(f)(ii)(C), each Option and UAR shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
Person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.

(B) Except as provided in Section 6(f)(ii)(C), no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the General Partner, the Partnership or any of their respective
Affiliates.

 

8



--------------------------------------------------------------------------------

(C) The Committee may provide in an Award Agreement or in its discretion that an
Award may, on such terms and conditions as the Committee may from time to time
establish, be transferred by a Participant without consideration to any “family
member” of the Participant, as defined in the instructions to use of the Form
S-8 Registration Statement under the Securities Act of 1933, as amended, or any
related family trust, limited partnership or other transferee specifically
approved by the Committee.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Issuance of Units. The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, without limitation, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any securities exchange
upon which such Units or other securities are then listed, and any applicable
laws, and the Committee may cause a legend or legends to be inscribed on any
certificates, if applicable, to make appropriate reference to such restrictions.

(v) Consideration for Grants. To the extent permitted by applicable law, Awards
may be granted for such consideration, including services, as the Committee
shall determine.

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, subject to compliance with Section 409A, the Partnership shall not
be required to issue or deliver any certificates or make any book entries
evidencing Units pursuant to the exercise or vesting of any Award unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Units is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange on which the Units are listed or traded, and the Units
are covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Participant make such reasonable covenants,
agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. Without limiting the generality of the foregoing, the delivery
of Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Partnership is not reasonably able to obtain or deliver Units pursuant to such
Award without violating applicable law or the applicable rules or regulations of
any governmental agency or authority or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the General Partner. Such payment may be

 

9



--------------------------------------------------------------------------------

made by such method or methods and in such form or forms as the Committee shall
determine, including, without limitation, cash, other Awards, withholding of
Units, cashless broker exercises with simultaneous sale, or any combination
thereof; provided that the combined value, as determined by the Committee, of
all cash and cash equivalents and the Fair Market Value of any such Units or
other property so tendered to the General Partner, as of the date of such
tender, is at least equal to the full amount required to be paid to the General
Partner pursuant to the Plan or the applicable Award Agreement.

(vii) Change of Control. If specifically provided in an Award Agreement, upon a
change of control (as defined in the Award Agreement) the Award may
automatically vest and be payable or become exercisable in full, as the case may
be.

(viii) Substitute Awards. Awards may be granted under the Plan in substitution
of similar awards held by individuals who are or who become Employees,
Consultants or Directors in connection with a merger, consolidation or
acquisition by the Partnership or one of its Affiliates of another entity or the
securities or assets of another entity (including in connection with the
acquisition by the Partnership or one of its Affiliates of additional securities
of an entity that is an existing Affiliate of the Partnership). To the extent
permitted by Section 409A, such substitute Awards that are Options or UARs may
have exercise prices less than the Fair Market Value of a Unit on the date of
the substitution.

(ix) Prohibition on Repricing of Options and UARs. Subject to the provisions of
Section 4(c) and Section 7(c), the terms of outstanding Award Agreements may not
be amended without the approval of the Partnership’s unitholders so as to
(A) reduce the Unit exercise price of any outstanding Options or UARs, (B) grant
a new Option, UAR or other Award in substitution for, or upon the cancellation
of, any previously granted Option or UAR that has the effect of reducing the
exercise price thereof, (C) exchange any Option or UAR for Units, cash or other
consideration when the exercise price per Unit under such Option or UAR exceeds
the Fair Market Value of the underlying Units, or (iv) take any other action
that would be considered a “repricing” of an Option or UAR under the listing
standards of the New York Stock Exchange or, if the Units are not then-listed on
such exchange, to the extent applicable, on any other national securities
exchange on which the Units are listed. Subject to Section 4(c), Section 7(c)
and Section 8(n), the Committee shall have the authority, without the approval
of the Partnership’s unitholders, to amend any outstanding Award to increase the
per Unit exercise price of any outstanding Options or UARs or to cancel and
replace any outstanding Options or UARs with the grant of Options or UARs having
a per Unit exercise price that is equal to or greater than the per Unit exercise
price of the original Options or UARs.

Section 7. Amendment and Termination. Except to the extent prohibited by
applicable law:

(a) Amendments to the Plan. Except as required by applicable law or the rules of
the principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.

 

10



--------------------------------------------------------------------------------

(b) Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted (including, without limitation, requiring or allowing for an election to
settle an Award in cash), provided no change, other than pursuant to
Section 4(c) or Section 7(c), in any Award shall (i) materially reduce the
benefit to a Participant without the consent of such Participant or (ii) cause
such Award to fail to comply with the requirements of Section 409A (to the
extent applicable).

(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c)) affecting the Partnership or the financial statements of the
Partnership, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or such Award;
provided, however, that no such adjustment may be made that would cause the Plan
or such Award to fail to comply with the requirements of Section 409A (to the
extent applicable).

Section 8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or any of its Affiliates, the General Partner
or any Affiliate of the General Partner is authorized to deduct, withhold, or
cause to be deducted or withheld, from any Award, from any payment due or
transfer made under any Award or from any compensation or other amount owing to
a Participant the amount (in cash, Units, including Units that would otherwise
be issued pursuant to such Award, or other property) of any applicable taxes
payable in respect of the grant or settlement of an Award, its exercise, the
lapse of restrictions thereon, or any other payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the General Partner or any Affiliate of the General Partner to
satisfy its withholding obligations for the payment of such taxes. In the event
that Units that would otherwise be issued pursuant to an Award are used to
satisfy such withholding obligations, the number of Units that may be withheld
or surrendered shall be limited to the number of Units that have a Fair Market
Value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.

(c) No Right to Employment or Service Relationship. The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the General Partner or any of its Affiliates, to continue providing
consulting services, or to remain on the Board, as applicable. Furthermore, the
General Partner or an Affiliate of the General Partner may at any time dismiss a
Participant from employment or his or her service relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan, any Award Agreement or other written agreement between any such entity
and a Participant.

 

11



--------------------------------------------------------------------------------

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate of
the Partnership to recover the same under Section 16(b) of the Exchange Act, and
any payment tendered to the General Partner by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner or any Affiliate of the General Partner
and a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the General Partner or any Affiliate of the
General Partner pursuant to an Award, such right shall be no greater than the
right of any general unsecured creditor of the General Partner or such
Affiliate.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision hereof.

(j) Facility Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the General Partner, the Partnership and
their respective Affiliates shall be relieved of any further liability for
payment of such amounts.

(k) Participation by Affiliates. In making Awards to Employees employed by, or
Consultants providing services to, an Affiliate of the General Partner, the
Committee shall be acting on behalf of the Affiliate of the General Partner, and
to the extent the Partnership has an

 

12



--------------------------------------------------------------------------------

obligation to reimburse the General Partner for compensation paid to Employees
or Consultants for services rendered for the benefit of the Partnership, such
reimbursement payments may be made by the Partnership directly to the Affiliate
of the General Partner, and, if made to the General Partner, shall be received
by the General Partner as agent for the Affiliate of the General Partner.

(l) Allocation of Costs. Nothing herein shall be deemed to override, amend, or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any of their respective
Affiliates regarding the sharing of costs between such entities.

(m) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(n) Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award that is subject to
Section 409A to fail to comply with the requirements of Section 409A. The
applicable provisions of Section 409A are hereby incorporated by reference and
shall control over any Plan or Award Agreement provision in conflict therewith
or that would cause a failure of compliance thereunder, to the extent necessary
to resolve such conflict or obviate such failure. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A) becomes entitled to a payment under an
Award that constitutes a “deferral of compensation” (as defined under
Section 409A) on account of a “separation from service” (as defined under
Section 409A), to the extent required by the Code, such payment shall not occur
until the date that is six months plus one day from the date of such separation
from service. Any amount that is otherwise payable within the six-month period
described herein will be aggregated and paid in a lump sum without interest.

(o) No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership nor the General Partner (i) provides or has provided any tax advice
to any Participant or any other Person or makes or has made any assurance,
commitment or guarantee that any federal, state, local or other tax treatment
will (or will not) apply or be available to any Participant or other Person or
(ii) assumes any liability with respect to any tax or associated liabilities to
which any Participant or other Person may be subject.

(p) Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any applicable clawback policies or
procedures adopted by the General Partner or the Partnership, which clawback
policies or procedures may provide for forfeiture, repurchase and/or recoupment
of Awards and amounts paid or payable pursuant to or with respect to Awards.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, the General Partner and the Partnership reserve the right, without the
consent of any Participant or beneficiary of any Award, to adopt any such
clawback policies and procedures, including such policies and procedures
applicable to the Plan or any Award Agreement with retroactive effect.

 

13



--------------------------------------------------------------------------------

Section 9. Term of the Plan. The Plan shall be effective on the date on which it
is adopted by the Board and shall continue until the earliest of (i) the date
terminated by the Board or the Committee, (ii) the date that all Units available
under the Plan have been delivered to Participants, or (iii) the 10th
anniversary of the date on which the Plan is adopted by the Board. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Board or the Committee under the Plan or an Award Agreement to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

 

14